IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-61,522-02


                      EX PARTE DARREN LYNN WALKER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 07-06-07236-CRR IN THE 143RD DISTRICT COURT
                             FROM REEVES COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of assault of a public servant and sentenced to fifteen years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that was denied time credit while released on parole, specifically, time

spent in jail awaiting the revocation of his parole. Applicant has alleged facts that, if true, might

entitle him to relief. TEX . GOV ’T CODE § 508.283(b) and (c); Ex parte Spann, 132 S.W.3d 390 (Tex.

Crim. App. 2004). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the

Texas Department of Criminal Justice’s Office of the General Counsel to obtain a response from a
                                                                                                       2

person with knowledge of relevant facts. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The response shall state whether Applicant presented a claim to the time credit resolution

system of the Texas Department of Criminal Justice and, if so, the date the claim was presented. The

response shall then state whether Applicant has been credited for time spent in county jail while

awaiting the revocation of his parole.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted administrative remedies as required by § 501.0081(b)

of the Government Code. The trial court shall then determine whether Applicant is receiving the

proper credit for jail time. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          3

Filed: January 12, 2022

Do not publish